Case 2:19-cr-00171 Document1 Filed 07/02/19 Page 1 of 2 PagelD #: 1

   

UNITED STATES DISTRICT COURT FOR THE] —
SOUTHERN DISTRICT OF WEST VIRGINIA
BECKLEY GRAND JURY 2018
JULY 2, 2019 SESSION

UNITED STATES OF AMERICA
v. crimtnan No.  4./%-060/¢)/
8 U.S.C. § 1326(a)

DANIEL ALBERTO LOPEZ-AJQUI

INDICTMENT

(Reentry of a Removed Alien)
The Grand Jury Charges:

1. On or about February 15, 2018, defendant DANIEL ALBERTO
LOPEZ-AJQUI, an alien, was found at or near Rio Grande Valley,
Texas, and was subsequently removed from the United States to
Guatemala on or about February 22, 2018.

Zo. On or about June 17, 2018, defendant DANIEL ALBERTO
LOPEZ-AJQUI, an alien, was found at or near Rio Grande Valley,
Texas, and was subsequently removed from the United States to
Guatemala on or about June 21, 2018.

3, On or about June 11, 2019, at or near Elkview, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant DANIEL ALBERTO LOPEZ-AJQUI, an alien, was
subsequently found in the United States after having been removed

from the United States, and had not obtained the express consent

 
Case 2:19-cr-00171 Document 1 Filed 07/02/19 Page 2 of 2 PagelD #: 2

of the Secretary of Homeland Security to reapply for admission to
the United States.
In violation of Title 8, United States Code, Section 1326(a).

MICHAEL B. STUART
United States Attorney

By: EY Ss of

ERIK S. GOES
Assistant United States Attorney

 

 
